Citation Nr: 1232718	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-09 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for atypical Parkinson's disease.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from August 1, 1999 to April 23, 2000, and from January 28, 2002 to August 2, 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veteran Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO). 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In January 2011, the Board remanded the Veteran's above-captioned claims for further development.  Once that development had been accomplished, the Board directed the RO to re-adjudicate the Veteran's claims in a supplemental statement of the case.  If those claims remained denied, the Board directed the RO to provide to the Veteran and his representative a copy of that supplemental statement of the case before remitting the Veteran's claims to the Board for further appellate review.

After undertaking the directed development, the RO re-adjudicated the Veteran's above-captioned claims, continuing the denial in a May 2012 supplemental statement of the case.  The RO then sent the Veteran and his representative a copy of the May 2012 supplemental statement of the case.  Upon close examination of the Veteran's mailing address on the May 2012 supplemental statement of the case, the RO neglected to include the Veteran's apartment number.  Consequently, the copy sent to the Veteran was returned, stamped as "insufficient address."  A review of the claims file did not demonstrate that the RO undertook any additional efforts to send the Veteran a copy of the May 2012 supplemental statement of case.  As such, the Board finds that the RO did not substantially comply with the Board's January 2011 remand directives.

RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, a remand for corrective action is required.  Id.

Additionally, according to a March 2012 Report of Contact/Report of General Information, the RO had a telephone conversation with Col. F.H.  During the pendency of this appeal, the Veteran stated that Col. F.H. would be able to verify or corroborate certain information as to the Veteran's inservice experiences with respect to the impregnation of military uniforms with permethrin.  According to the March 2012 report, Col. F.H. confirmed that he had served on active duty with the Veteran.  He apparently discussed their inservice experiences, but no details as to those experiences were included in the report.  The RO asked Col. H.F. to submit a statement wherein these details were discussed.  A review of the record did not reveal a statement submitted by Col. F.H.  As such, while the Veteran's claims are in remand status, the RO must request that the Veteran contact Col. F.H. and ask him to submit a statement.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he ask Col. F.H. to submit a statement in support of the Veteran's claim.

2.  After a reasonable amount of time or after receiving a statement from Col. F.H, and after any other indicated development, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative using the correct mailing address of record.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

